

116 HRES 407 IH: Recognizing on Memorial Day, May 27, 2019, the denial of full participation in their Government through statehood by active duty servicemembers, National Guard members, reservists, veterans, and their families who are residents of the District of Columbia.
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 407IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing on Memorial Day, May 27, 2019, the denial of full participation in their Government
			 through statehood by active duty servicemembers, National Guard members,
			 reservists, veterans, and their families who are residents of the District
			 of Columbia.
	
 Whereas, on the last Monday of May, our Nation observes Memorial Day, a Federal holiday commemorating the men and women who died in the service of their country;
 Whereas the service and sacrifice of active duty ser­vice­mem­bers, National Guard members, reservists, veterans, and their families are unparalleled;
 Whereas a voluntary military gives the American people the privilege and honor of being protected by active duty servicemembers, National Guard members, and reservists;
 Whereas active duty servicemembers, National Guard members, reservists, and veterans have risked life and limb to protect the American people and uphold the rights and freedoms of the people of the United States;
 Whereas approximately 30,000 veterans are residents of the District of Columbia and do not have voting rights and full representation in the Congress of the United States or full self-government in the District of Columbia;
 Whereas residents of the District of Columbia fought in the Revolutionary War, which resulted in the creation of the United States, under the slogan of no taxation without representation, and have served in every war since;
 Whereas 635 District of Columbia residents were casualties of World War I, a casualty figure greater than that observed by 3 different States during the war;
 Whereas 3,575 District of Columbia residents were casualties of World War II, a casualty figure greater than that observed by 4 different States during the war;
 Whereas 547 District of Columbia residents were casualties of the Korean war, a casualty figure greater than that observed by 8 different States during the war;
 Whereas 243 District of Columbia residents were casualties of the Vietnam war, a casualty figure greater than that observed by 10 different States during the war;
 Whereas almost 200,000 District of Columbia residents have served in the military since World War I;
 Whereas Congress should pass H.R. 51 and S. 631, the Washington, D.C. Admission Act, which would grant full and equal voting representation, as well as democratic control over local affairs, to the District of Columbia by making the District the 51st State; and
 Whereas the Washington, D.C. Admission Act has a record 204 cosponsors in the House and a record 32 cosponsors in the Senate: Now, therefore, be it
	
 That on Memorial Day, May 27, 2019, the House of Representatives recognizes that active duty servicemembers, National Guard members, reservists, veterans, and their families who are residents of the District of Columbia deserve full and equal rights and passage of the Washington, D.C. Admission Act.
		